                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 XZAVIOR GOODWIN,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                         17-cv-844-jdp
 TREVOR ZERBE,

                              Defendant.


       Plaintiff Xzavior Goodwin, appearing pro se, is a prisoner at the Columbia Correctional

Institution. He alleges that defendant Correctional Officer Trevor Zerbe failed to get him

prompt medical attention after he fell while trying to climb his bunk.

       Goodwin says that the reason he fell is because he was dizzy from Zerbe having given

him another inmate’s medication. In my December 14, 2017 order screening the complaint, I

concluded that the Eighth Amendment claim was the only claim on which he could proceed.

See Dkt. 8. In particular, I did not allow him proceed on claims against nurses who failed to

give him medical treatment beyond taking his vitals, or against Health Services Unit staff, who

offered him only a bandage for what he says were serious injuries, because he did not name any

of those officials as defendants. Id. at 4–5. Goodwin did name Warden Michael Dittman as a

defendant, but he did not allege what Dittman did to violate his rights. Id. at 5. And I did not

allow Goodwin to proceed on a negligence claim against Zerbe for giving him the incorrect

medication because he did not explain whether he complied with Wisconsin’s notice-of-claim

statute, Wis. Stat. § 893.82. Id. at 3–4.
       I gave Goodwin a chance to amend his complaint to fix his pleading problems, but he

did not file an amended complaint or otherwise respond to my order. So on March 6, 2018, I

ordered the complaint served on Zerbe, and the case progressed from there.

       On November 28, 2018, Goodwin filed a motion for leave to amend the complaint,

Dkt. 19, and a proposed amended complaint, Dkt. 20. I take him to be attempting to add both

Eighth Amendment and state-law negligence claims: all of the claims mentioned above, as well

as claims against a nurse for improperly administering the medication-distribution system, and

against a correctional sergeant for failing to arrange for proper medical treatment after

Goodwin’s injury. Defendant Zerbe opposes the motion, stating that it is too late for Goodwin

to amend the complaint and that he failed to comply with the notice-of-claim statute.

       I agree with defendant and I will deny Goodwin’s motion for leave to amend his

complaint. It is far too late for Goodwin to amend his complaint to fix the problems discussed

in the December 2017 order. I gave him a January 2, 2018 deadline to amend his complaint

to fix those problems, yet he waited until late November 2018 to file his proposed amended

complaint, almost 11 months past the deadline. Even if he needed to conduct some discovery

to reveal the basis for some of his new claims, he should not have needed anywhere close to 11

months to conduct that discovery. And in any event, he never filed a motion for extension of

time to amend his complaint to conduct that discovery. I also agree that Goodwin cannot bring

a negligence claim against Zerbe because Goodwin’s notice of claim was sent in early June

2017, well past 120 days from the December 21, 2016 incident.

       Goodwin contends that he should be excused for the long delay because he needs the

help of jailhouse lawyers to assist him, and that the inmate who helped him file his original

complaint was transferred, and he had difficulty arranging to confer with his new jailhouse


                                              2
lawyer, Oscar McMillian. Goodwin says that he and McMillian prioritized Goodwin’s criminal

appeal over this case, and that McMillian had other prisoners’ cases to work on too. But

Goodwin does not explain why he was unable to perform the relatively simple task of

responding to the court by amending the caption of his complaint to include the new

defendants he wished to sue and then explaining what each did to harm him. Nor does he

explain why he did not file a motion for an extension of time. Even if he had asked for an

extension of time before his original January 2018 deadline had run, it is almost certain that I

would not have allowed him 11 months to amend his complaint.

       It was Goodwin’s choice to file this case, so he has to decide how best to juggle both his

civil and criminal cases, just like any other litigant. And if his jailhouse lawyer is too busy with

other projects, Goodwin should consider getting other help from other sources or doing the

work himself. As McMillian has argued in other cases, he now argues that the DOC makes it

very difficult for jailhouse lawyers to help inmates. But the circumstances here come nowhere

close to showing that Goodwin’s right of access to the court is really the issue. In this case,

Goodwin simply waited far too long to amend his complaint.

       Zerbe filed a motion to stay the January 14, 2019 dispositive motions deadline, Dkt. 28,

which I will grant. The new dispositive motions date will be March 22, 2019.




                                                 3
                                  ORDER

IT IS ORDERED that:

1. Plaintiff Xzavior Goodwin’s motion for leave to amend the complaint, Dkt. 19, is
   DENIED.

2. Defendant Trevor Zerbe’s motion to stay the dispositive-motions deadline, Dkt. 28,
   is GRANTED. The schedule is amended as stated above.

Entered February 21, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
